Exhibit 10.02

 

COHERENT, INC.

 

RESTRICTED STOCK AGREEMENT

 

Coherent, Inc. (the “Company”) hereby grants you, [NAME OF EMPLOYEE] (the
“Employee”), a grant of Restricted Stock under the Company’s 2001 Stock Plan
(the “Plan”).  The date of this Agreement is                          , 2005
(the “Grant Date”).  Subject to the provisions of Appendix A (attached) and of
the Plan, the principal features of this grant are as follows:

 

Total Number of Shares of Restricted Stock: [NUMBER]

 

Scheduled Vesting Date:

 

Number of Shares

 

 

 

 

 

 

 

Your signature below indicates your agreement and understanding that this grant
is subject to all of the terms and conditions contained in Appendix A and the
Plan.  For example, important additional information on vesting and forfeiture
of the shares covered by this grant is contained in Paragraphs 3 and 4 of
Appendix A.  PLEASE BE SURE TO READ ALL OF APPENDIX A, WHICH CONTAINS THE
SPECIFIC TERMS AND CONDITIONS OF THIS AGREEMENT.

 

COHERENT, INC.

EMPLOYEE

 

 

By:

 

 

 

 

 

 

 

[NAME]

 

Title:

 

 

 

 

 

--------------------------------------------------------------------------------


 

APPENDIX A

 

TERMS AND CONDITIONS OF RESTRICTED STOCK

 


1.     GRANT.  THE COMPANY HEREBY GRANTS TO THE EMPLOYEE UNDER THE PLAN FOR PAST
SERVICES AND AS A SEPARATE INCENTIVE IN CONNECTION WITH HIS OR HER EMPLOYMENT
AND NOT IN LIEU OF ANY SALARY OR OTHER COMPENSATION FOR HIS OR HER SERVICES AN
AWARD OF [NUMBER] SHARES OF RESTRICTED STOCK AT PAR VALUE ($0.001 PER SHARE),
COMMENCING ON THE DATE HEREOF, SUBJECT TO ALL OF THE TERMS AND CONDITIONS IN
THIS AGREEMENT AND THE PLAN.


 


2.     SHARES HELD BY TRANSFER AGENT IN BOOK FORM.  UNLESS AND UNTIL THE SHARES
OF RESTRICTED STOCK SHALL HAVE VESTED, SUCH SHARES SHALL BE REFLECTED BY BOOK
ENTRY BY THE COMPANY’S TRANSFER AGENT,  AND SHALL NOT BE SOLD, TRANSFERRED OR
OTHERWISE DISPOSED OF, AND SHALL NOT BE PLEDGED OR OTHERWISE HYPOTHECATED.  THE
COMPANY SHALL INSTRUCT THE TRANSFER AGENT FOR ITS COMMON STOCK TO NOTE ITS
RECORDS AS TO THE RESTRICTIONS ON TRANSFER SET FORTH IN THIS AGREEMENT AND THE
PLAN.  THE CERTIFICATE OR CERTIFICATES REPRESENTING SUCH SHARES SHALL NOT BE
DELIVERED BY THE TRANSFER AGENT TO THE EMPLOYEE UNLESS AND UNTIL THE SHARES HAVE
VESTED AND ALL OTHER TERMS AND CONDITIONS IN THIS AGREEMENT HAVE BEEN SATISFIED.


 


3.     VESTING SCHEDULE.  THE SHARES OF RESTRICTED STOCK AWARDED BY THIS
AGREEMENT SHALL VEST AS TO 100% OF THE SHARES ON THE THIRD ANNIVERSARY OF THE
GRANT DATE; SUBJECT TO EMPLOYEE REMAINING A SERVICE PROVIDER THROUGH SUCH
VESTING DATE.


 


4.     FORFEITURE.  THE SHARES OF RESTRICTED STOCK WHICH HAVE NOT VESTED AT THE
TIME OF THE EMPLOYEE’S TERMINATION OF SERVICE SHALL THEREUPON BE FORFEITED AND
AUTOMATICALLY TRANSFERRED TO AND REACQUIRED BY THE COMPANY AT NO COST TO THE
COMPANY.  THE EMPLOYEE HEREBY APPOINTS THE THE COMPANY’S SECRETARY WITH FULL
POWER OF SUBSTITUTION, AS THE EMPLOYEE’S TRUE AND LAWFUL ATTORNEY-IN-FACT WITH
IRREVOCABLE POWER AND AUTHORITY IN THE NAME AND ON BEHALF OF THE EMPLOYEE TO
TAKE ANY ACTION AND EXECUTE ALL DOCUMENTS AND INSTRUMENTS, INCLUDING, WITHOUT
LIMITATION, STOCK POWERS WHICH MAY BE NECESSARY TO TRANSFER THE CERTIFICATE OR
CERTIFICATES EVIDENCING SUCH UNVESTED SHARES TO THE COMPANY UPON SUCH
TERMINATION OF SERVICE.


 


5.     WITHHOLDING OF TAXES.  NOTWITHSTANDING ANY CONTRARY PROVISION OF THIS
AGREEMENT, NO CERTIFICATE REPRESENTING RESTRICTED STOCK MAY BE RELEASED BY THE
TRANSFER AGENT PURSUANT TO PARAGRAPH 2 UNLESS AND UNTIL THE EMPLOYEE SHALL HAVE
DELIVERED TO THE COMPANY OR ITS DESIGNATED SUBSIDIARY THE FULL AMOUNT OF ANY
FEDERAL, STATE OR LOCAL INCOME OR OTHER TAXES WHICH THE COMPANY OR SUCH
SUBSIDIARY MAY BE REQUIRED BY LAW TO WITHHOLD WITH RESPECT TO SUCH SHARES.  THE
EMPLOYEE MAY ELECT TO SATISFY ANY SUCH INCOME TAX WITHHOLDING REQUIREMENT BY
HAVING THE COMPANY WITHHOLD SHARES OF COMMON STOCK OTHERWISE DELIVERABLE TO THE
EMPLOYEE OR BY DELIVERING TO THE COMPANY ALREADY-OWNED SHARES, SUBJECT TO THE
ABSOLUTE DISCRETION OF THE COMPANY TO DISALLOW SATISFACTION OF SUCH WITHHOLDING
BY THE DELIVERY OR WITHHOLDING OF STOCK.

 

--------------------------------------------------------------------------------


 


6.     RIGHTS AS STOCKHOLDER.  THE EMPLOYEE SHALL HAVE ALL THE RIGHTS OR
PRIVILEGES OF A STOCKHOLDER OF THE COMPANY WITH RESPECT TO THE SHARES, INCLUDING
THE RIGHT TO VOTE SUCH SHARES AND RECEIVE DIVIDENDS AND DISTRIBUTIONS ON SUCH
SHARES, VESTED OR UNVESTED. HOWEVER, ANY DIVIDENDS AND DISTRIBUTIONS MADE WITH
RESPECT TO UNVESTED SHARES SHALL BE SUBJECT TO THE VESTING AND FORFEITURE
PROVISIONS RELATING TO SUCH UNVESTED SHARES.


 


7.     NO EFFECT ON EMPLOYMENT.  SUBJECT TO ANY WRITTEN EMPLOYMENT CONTRACT WITH
THE EMPLOYEE, THE TERMS OF EMPLOYEE’S EMPLOYMENT SHALL BE DETERMINED FROM TIME
TO TIME BY THE COMPANY, OR THE SUBSIDIARY EMPLOYING THE EMPLOYEE, AS THE CASE
MAY BE, AND THE COMPANY, OR THE SUBSIDIARY EMPLOYING THE EMPLOYEE, AS THE CASE
MAY BE, SHALL HAVE THE RIGHT, WHICH IS HEREBY EXPRESSLY RESERVED, TO TERMINATE
OR CHANGE THE TERMS OF THE EMPLOYMENT OF THE EMPLOYEE AT ANY TIME FOR ANY REASON
WHATSOEVER, WITH OR WITHOUT GOOD CAUSE OR NOTICE.  THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS
OR IMPLIED PROMISE OF CONTINUED EMPLOYMENT FOR ANY PERIOD OF TIME.


 


8.     TAX CONSEQUENCES.  SET FORTH BELOW IS A BRIEF SUMMARY, AS OF THE DATE OF
GRANT OF SHARES OF RESTRICTED STOCK, OF SOME OF THE FEDERAL TAX CONSEQUENCES
ARISING FROM THE GRANT OF SHARES OF RESTRICTED STOCK AND DISPOSITION OF SUCH
SHARES.  THIS SUMMARY IS NECESSARILY INCOMPLETE, AND THE TAX LAWS AND
REGULATIONS ARE SUBJECT TO CHANGE.


 


9.     GRANT OF SHARES OF RESTRICTED STOCK. GENERALLY, NO INCOME WILL BE
RECOGNIZED BY THE EMPLOYEE IN CONNECTION WITH THE GRANT OF UNVESTED SHARES OF
RESTRICTED STOCK, UNLESS AN ELECTION UNDER SECTION 83(B) OF THE CODE IS FILED
WITH THE INTERNAL REVENUE SERVICE WITHIN 30 DAYS OF THE GRANT DATE. OTHERWISE,
AS THE SHARES VEST, THE EMPLOYEE WILL RECOGNIZE COMPENSATION INCOME IN AN AMOUNT
EQUAL TO THE DIFFERENCE BETWEEN THE FAIR MARKET VALUE OF THE SHARES OF
RESTRICTED STOCK AT THE TIME THE SHARES VEST AND THE AMOUNT PAID FOR THE STOCK,
IF ANY (THE “SPREAD”).  GENERALLY, THE SPREAD WILL BE SUBJECT TO TAX WITHHOLDING
BY THE COMPANY, AND THE COMPANY WILL BE ENTITLED TO A TAX DEDUCTION IN THE
AMOUNT AT THE TIME THE EMPLOYEE RECOGNIZES COMPENSATION INCOME WITH RESPECT TO
SHARES OF RESTRICTED STOCK.  DIFFERENT RULES MAY APPLY TO INDIVIDUALS SUBJECT TO
SECTION 16 OF THE EXCHANGE ACT.


 


10.       DISPOSITION OF SHARES.  UPON DISPOSITION OF THE SHARES OF RESTRICTED
STOCK, ANY GAIN OR LOSS IS TREATED AS CAPITAL GAIN OR LOSS.  IF THE SHARES ARE
HELD FOR AT LEAST ONE YEAR, ANY GAIN REALIZED ON DISPOSITION OF THE SHARES WILL
BE TREATED AS LONG-TERM CAPITAL GAIN FOR FEDERAL INCOME TAX PURPOSES.  LONG-TERM
CAPITAL GAINS ARE GROUPED AND NETTED BY HOLDING PERIODS.  NET CAPITAL GAINS ON
ASSETS HELD FOR MORE THAN 12 MONTHS IS CAPPED AT 15%.  CAPITAL LOSSES ARE
ALLOWED IN FULL AGAINST CAPITAL GAINS, AND UP TO $3,000 AGAINST OTHER INCOME.


 

THE EMPLOYEE ACKNOWLEDGES THAT IT IS THE EMPLOYEE’S SOLE RESPONSIBILITY AND NOT
THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b), EVEN IF THE
EMPLOYEE REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON THE
EMPLOYEE’S BEHALF.

 

11.       Address for Notices.  Any notice to be given to the Company under the
terms of this Agreement shall be addressed to the Company, in care of Stock Plan
Administration at Coherent,

 

2

--------------------------------------------------------------------------------


 

Inc., 5100 Patrick Henry Drive, Santa Clara, CA  95054, or at such other address
as the Company may hereafter designate in writing.

 

12.       Conditions for Issuance of Certificates for Stock.  The shares of
stock deliverable to the Employee may be either previously authorized but
unissued shares or issued shares that have been reacquired by the Company.  The
Company shall not be required to issue any certificate or certificates for
shares of stock hereunder prior to fulfillment of all the following conditions: 
(a) the admission of such shares to listing on all stock exchanges on which such
class of stock is then listed; (b) the completion of any registration or other
qualification of such shares under any State or Federal law or under the rulings
or regulations of the Securities and Exchange Commission or any other
governmental regulatory body, which the Company shall, in its absolute
discretion, deem necessary or advisable; (c) the obtaining of any approval or
other clearance from any State or Federal govern­mental agency, which the
Company shall, in its absolute discretion, determine to be necessary or
advisable; and (d) the lapse of such reasonable period of time following the
date of grant of the Restricted Stock as the Company may establish from time to
time for reasons of administrative convenience.

 

13.       Plan Governs.  This Agreement is subject to all terms and provisions
of the Plan.  In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern.  Capitalized terms used and not defined in this Agreement shall
have the meaning set forth in the Plan.

 

14.       Captions.  Captions provided herein are for convenience only and are
not to serve as a basis for interpretation or construction of this Agreement.

 

15.       Agreement Severable.  In the event that any provision in this
Agreement shall be held invalid or unenforceable, such provision shall be
severable from, and such invalidity or unenforce­ability shall not be construed
to have any effect on, the remaining provisions of this Agreement.

 

16.       Modifications to the Agreement.  This Agreement constitutes the entire
understanding of the parties on the subjects covered.  The Employee expressly
warrants that he or she is not executing this Agreement in reliance on any
promises, representations, or inducements other than those contained herein. 
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.

 

17.       Governing Law.  This Agreement will be covered by the internal
substantive laws, but not the choice of law rules, of California.

 

o O o

 

3

--------------------------------------------------------------------------------